Title: Instruction to Virginia Delegates in re Fortifications, 17 June 1783
From: House of Delegates
To: Virginia Delegates


In the House of Delegates
The 17th June 1783
Resolved that it be an instruction to the Delegates representing this State in Congress to make application to Congress to obtain an order on the Continental Treasurer in this State for a sum of Money not exceeding seven hundred and fifty Pounds for the purposes of levelling the fortifications erected by the Troops of His Most Christian Majesty at York Town in the County of York and at Gloucester Town in the County of Gloucester

June 17th 1783
Teste

Agreed to by the Senate

John Beckley CHD
Will Drew CS.



A Copy Teste



John Beckley CHD

